Name: Council Decision (EU, Euratom) 2016/640 of 21 April 2016 appointing five members of the Court of Auditors
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2016-04-23

 23.4.2016 EN Official Journal of the European Union L 108/32 COUNCIL DECISION (EU, Euratom) 2016/640 of 21 April 2016 appointing five members of the Court of Auditors THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 286(2) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to the proposals by the Czech Republic, the Republic of Latvia, the Republic of Poland, the Republic of Slovenia and the Slovak Republic, Having regard to the opinions of the European Parliament (1), Whereas: (1) The terms of office of Mr Jan KINÃ T, Mr Igors LUDBORÃ ½S, Mr Augustyn KUBIK, Mr Milan Martin CVIKL and Mr Ladislav BALKO are due to expire on 6 May 2016. (2) New appointments should therefore be made, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed members of the Court of Auditors for the period from 7 May 2016 to 6 May 2022:  Mr Jan GREGOR,  Mr Mihails KOZLOVS,  Mr Janusz WOJCIECHOWSKI,  Mr Samo JEREB,  Mr Ladislav BALKO. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 21 April 2016. For the Council The President G.A. VAN DER STEUR (1) Opinions of 13 April 2016 (not yet published in the Official Journal).